DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 14 DEC 2021 election with traverse of Species I (ACE), claims 21-26 and 28-30, is acknowledged. Applicants assert that all claims require some of the lower electrodes to be opened by an open region. Applicants’ assertion is persuasive. Accordingly, the Species restriction requirement as set forth in the Office action mailed on 29 OCT 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Continuity Information
The instant application is a continuation of 15865636, now US Patent Number 10620528 (method for fabricating a semiconductor device).
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in KOREA on 25 MAY 2017. It is noted that applicants have filed a 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11 and 19 MAR 2020 and 10 NOV 2021 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 21-40 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, the prior art does not teach claim 31’s “… a support contacting the plurality of lower electrodes, the support being in a planar shape and having four edges, the support including a plurality of open regions for respectively opening portions of the plurality of lower electrodes, wherein lower electrodes among the plurality of lower electrodes formed in a periphery of the four edges are dummy structures, and the dummy structures do not contact the plurality of open regions.”
Conclusion
The prior art made of record and not relied upon, Kang (US 20160141290), is considered pertinent to applicants’ disclosure. Kang does not teach, inter alia, a support contacting a plurality of lower electrodes, the support being in a planar shape and having four edges, the support including a plurality of open regions for respectively opening portions of the plurality of lower electrodes, wherein, from among the four 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815